NO. 07-12-0471-CR
                                     NO. 07-12-0472-CR
                                     NO. 07-12-0473-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                 NOVEMBER 28, 2012
                           ______________________________

                                  HERMINIO GARZA, JR.,

                                                                   Appellant

                                               v.

                                   THE STATE OF TEXAS,

                                                        Appellee
                           _______________________________

                  FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

                        NOS. B19126-1203, B19127-1203 & B19128-1203;
                               HONORABLE ED SELF, JUDGE
                          _______________________________

                                 On Motions to Dismiss
                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before this court are motions to dismiss the appeals signed by both appellant

Herminio Garza, Jr. and his attorney. Without passing on the merits of the case, we grant the

motions to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeals. Having dismissed the appeals at appellant=s request, no motions for rehearing will be

entertained, and our mandates will issue forthwith.



Do not publish.                                       Per Curiam